— Appeal by defendant from a judgment of the Supreme Court, Suffolk County (D’Amaro, J.), rendered July 22, 1981, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial of defendant’s motion to suppress certain statements. Judgment affirmed. At the conclusion of defendant’s pretrial Huntley hearing, Criminal Term held that the burden was on the defendant to prove by a preponderance of the evidence that his statements were not voluntary. Specifically, Criminal Term stated: “So that we clearly understand the nature of these proceedings, the burden of proof is upon the defendant to establish to this Court by a preponderance of the evidence the position that he takes.” The People concede, with commendable candor, that Criminal Term erred in so holding. It is well settled that at a pretrial Huntley hearing the burden of proof is upon the People to prove beyond a reasonable doubt the voluntariness of the statements (People u Holland, 48 NY2d 861). However, an examination of the record leads us to the conclusion that the People did, in fact, carry their heavy burden. We have examined defendant’s remaining contentions and find them to be without merit. Mangano, J. P., O’Connor, Bracken and Niehoff, JJ., concur.